Citation Nr: 1139438	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, claimed as due to ionizing radiation.

2.  What evaluation is warranted for type 2 diabetes from October 30, 2008?

3.  Entitlement to an evaluation greater than 20 percent for a low back disability, characterized as status post herniated nucleus pulposus with laminectomy and diskectomy.  

4.  Entitlement to service connection for residuals of a stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to July 1974 and from February 1975 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and June 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a July 2007 VA Form 9, the Veteran checked boxes indicating that he did not want a Board hearing and that he wanted a Board hearing at a local VA office.  The Veteran, however, also completed an Appeal Hearing Options form wherein he indicated that he wanted a local hearing with a Decision Review Officer (DRO).  He did not check any boxes indicating that he wanted a Board hearing.  Thus, the Board considers the Veteran's collective responses as a request for a DRO hearing only.  The requested hearing was provided in November 2008.  

The Board acknowledges that additional evidence was added to the claims file following the most recent supplemental statement of the case.  On review, this evidence pertains to issues not currently perfected for appeal.  A remand for additional supplemental statement of the case on the issue decided herein would serve no useful purpose and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

The issues regarding what evaluation is warranted for type 2 diabetes from October 30, 2008; entitlement to an evaluation greater than 20 percent for a low back disability; and entitlement to service connection for residuals of a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2005, the Veteran was diagnosed with papillary thyroid carcinoma.  

2.  The Veteran did not participate in a "radiation-risk activity" as defined by regulation for purposes of presumptive service connection for diseases specific to radiation-exposed veterans.

3.  The preponderance of the evidence is against finding that thyroid cancer was incurred during service or is related to events in service, to include exposure to ionizing radiation; and there is no evidence of compensably disabling thyroid cancer within one year following discharge from active service.


CONCLUSION OF LAW

Thyroid cancer was not incurred or aggravated during service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  By letter dated in October 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  With regard to the claim decided herein, it does not appear that the RO provided notice of how disability ratings and effective dates are determined.  That omission, however, is not prejudicial because the preponderance of the evidence is against the claim.  

VA has also satisfied its duty to assist.  The claims file contains service records, private medical records, and VA medical records.  For claims based on exposure to ionizing radiation, specific development requirements are also set forth at 38 C.F.R. § 3.311.  On review, and as discussed in further detail below, VA has substantially complied with these requirements.  Additional development is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

Analysis

Private medical records show that the Veteran was diagnosed with papillary thyroid carcinoma in June 2005.  He underwent a total thyroidectomy and subsequent radioactive iodine treatments.  

A private medical record dated in August 2005 indicates that the Veteran was seen for a follow up on his blood work. He reported being in Chernobyl for several months with the Atomic Energy Commission after the accident at that facility.  The Veteran felt very strongly that this was going to be a service-connected issue.  The physician agreed with that assessment and thought the Veteran needed to pursue it very carefully.  

The Veteran subsequently submitted a claim of entitlement to service connection for thyroid cancer.  He believed his cancer was caused by his time served in Norway, Denmark, and Germany in 1986 as part of a NATO exercise, Northern Wedding/Bold Guard-86.  He indicated that this area received radiation fallout following the Chernobyl nuclear power plant accident.  

In October 2005, the Veteran submitted a Radiation Risk Activity Information Sheet.  He reported that he was exposed to radiation in Norway and Denmark in July 1986 and in Germany in October 1986.  In an accompanying statement, he reported that during his deployment, he was exposed to radiation by living in the open and consuming the local produce that received radioactive fallout from Chernobyl.  

At the November 2008 hearing, the Veteran testified that he was a communications chief in the referenced exercise and that he served in Norway and Denmark.  He denied a family history of thyroid cancer or any post-service radiation exposure.  

In support of his claim, the Veteran submitted an August 2006 statement from his private otolaryngologist, Dr. C.S.  She indicated that she was the head and neck surgeon taking care of the Veteran, who had been diagnosed with follicular variant papillary thyroid carcinoma.  She stated the following:  

[The Veteran] was exposed to ration (sic) from the Chernobyl accident when he was in the military from July to November, 1986 when he was stationed in Norway, Denmark, and Germany.  They are (sic) been documented increases in the rates of thyroid cancers in people exposed to radiation from the Chernobyl accident.  I have enclosed a recent paper from the group Cardis et. [a]l.  Extracting from this paper I think that [the Veteran] did receive some increased radiation does (sic).  In figure 2 this is shown to be less than MSV units for Norway, Denmark, and Germany.  In looking at table IV of this.  I you (sic) consider [the Veteran] to be in the group of exposure as a country group 2 which has an average dose to the thyroid of 7 mSB.  In the attributable fraction of patients with thyroid cancer that could be caused by the Chernobyl accident is 0.12% of all ages.  The uncertainty for these estimates are wide but there does show that there is certainly an attributable risk factor to exposure to Chernobyl radiation for [the Veteran] for thyroid cancer.  

Certain diseases, including cancer of the thyroid, are service-connected on a presumptive basis if they become manifest in a radiation-exposed veteran.  See 38 C.F.R. § 3.309(d).  The term "radiation-exposed veteran" includes a veteran who participated in a radiation-risk activity while serving on active duty, active duty for training, or inactive duty training.  38 C.F.R. § 3.309(d)(3)(i).  The term "radiation risk activity" means participation in atmospheric nuclear weapons testing; post-war occupation of Hiroshima or Nagasaki (8/6/45 - 7/1/46); internment as a prisoner of war in Japan; assignment to a gaseous diffusion plant at Paducah, Kentucky, Portsmouth, Ohio, or area K25 at Oakridge, Tennessee provided certain requirements are met; participation in underground nuclear weapons testing at Amchitka Island, Alaska; or, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  38 C.F.R. § 3.309(d)(3)(ii)(A)-(E).  

The evidence of record clearly shows a diagnosis of thyroid cancer.  Review of service records, however, does not show that the Veteran participated in a radiation risk activity as defined by regulation.  Consequently, service connection on a presumptive basis for diseases specific to radiation-exposed veterans is not warranted.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including malignant tumors, if manifest to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

On review, service treatment records do not document a diagnosis of thyroid cancer and evidence of record does not show compensably disabling thyroid cancer within one year following discharge from active service.  

As to the Veteran's claim that his thyroid cancer is related to radiation exposure, the Board notes that the specific requirements for adjudicating claims for service connection based on exposure to ionizing radiation are found in 38 C.F.R. § 3.311.  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period, and it is contended the disease is a result of ionizing radiation exposure during service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  

In a claim based on occupational exposure to ionizing radiation, a request will be made for any available records concerning a veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records, which may contain information pertaining to a veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

In developing the claim, the RO requested any service personnel records to confirm radiation risk, as well as the Veteran's DD Form 1141.  The response received indicates that a DD Form 1141 was not a matter of record.  Various service records were received and show that the Veteran was on temporary duty to Northern Wedding/Bold Guard from August 25, 1986 to September 29, 1986.  The Veteran submitted a copy of a flight line badge for the NATO airfield in Karup, Denmark.  The Board is otherwise unable to determine the exact locations where the Veteran was actually present.  Notwithstanding, the Board has no reason to doubt the Veteran's credibility regarding his involvement in the exercise and as such, accepts as true his statement that he was in various locations in Norway, Denmark, and Germany.  

In January 2009, the RO requested information regarding the Veteran from the Naval Dosimetry Center.  A response received in February 2009 indicates that a review of the exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to this veteran. 

The Board acknowledges that the RO did not specifically request a dose estimate.  A November 2008 report of contact indicates that an individual from the RO contacted VA Central Office to obtain permission to go to the Defense Threat Reduction Agency for a dose estimate.  After a discussion and review of the record, it was recommended that the case be sent through the "normal" route to be reviewed as the record already contained some dose estimate information.  The Central Office employee indicated that the Compensation and Pension Service could request an additional dose estimate if needed.  A February 2009 letter to the Compensation and Pension Service indicates that the dose estimate was provided by the Veteran and his private doctors.  It further states that per conversation with Compensation and Pension staff concerning dose estimation, information from the Nuclear Energy Agency was sufficient to forward the file since the Nuclear Energy Agency was an official agency.  

Information from the Nuclear Energy Agency indicates that the population exposed to radiation following the Chernobyl accident can be divided into 4 categories: (1) the staff of the nuclear power plant and workers who participated in clean-up operations; (2) nearby residents who were evacuated from the 30-km zone during the first 2 weeks after the accident; (3) the population of the former Soviet Union, including especially the residents of contaminated areas; and (4) the population in countries outside the former Soviet Union.  

Additional information from the Nuclear Energy Agency indicates that the doses received by populations outside the former Soviet Union were relatively low and showed large differences from one country to another depending mainly upon whether rainfall occurred during the passage of the radioactive cloud.  The doses ranged from a lower extreme of a few microsieverts or tens of microsieverts outside Europe, to an upper extreme of 1 or 3 mSv in some specific areas of some European countries.  

When it is determined that a veteran was exposed to ionizing radiation, subsequently developed a radiogenic disease, and such disease first became manifest during the applicable period, the claim will be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1).  

The term "radiogenic disease" specifically includes thyroid cancer.  38 C.F.R. § 3.311(b)(2)(ii).  The disease was diagnosed in 2005 and therefore, was manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5)(iv).  Accordingly, in February 2009, the RO submitted the claim to the Compensation and Pension Service for review.  

In April 2009, the Director, Compensation and Pension Service, requested that the Under Secretary for Health complete a radiation review under 38 C.F.R. § 3.311.  

On December 1, 2009, the Chief Public Health and Environmental Hazards Officer (CPHEHO) responded to the April 2009 request and opined that it was unlikely that the Veteran's thyroid cancer could be attributed to ionizing radiation exposure while in military service.  In support of this statement, the Director, Radiation and Physical Exposures, cited various studies.  She further noted that the Veteran was 37 at the time of exposure; multiple studies of atomic bomb survivors have demonstrated that the risk of cancer is inversely related to age at exposure; and the latency period between exposure and diagnosis tends to increase with age at exposure as well.  She further noted that the Veteran had no documented radiation exposure above natural background and radiogenic health effects were not consistently demonstrated at doses below 10 rem.  

On December 7, 2009, the Director, Compensation and Pension Service, responded to the RO Director regarding the radiation review.  The CPHEHO opinion was discussed and as a result of this opinion and following a review of the evidence in its entirety, it was the opinion of the Compensation and Pension Service that there was no reasonable possibility that the Veteran's papillary carcinoma of the thyroid was the result of his exposure to ionizing radiation during service.  

On review, the Board finds that the preponderance of the evidence is against finding that the Veteran's thyroid cancer is related to in-service ionizing radiation exposure.  In making this determination, the Board finds the CPHEHO opinion highly probative.  The claims file was available for review and the opinion was based on a review of the entire record and with consideration of the circumstances of exposure, age at exposure, and the time lapse between exposure and onset of the disease.

The Board has considered the private medical opinion which discusses the documented increases in the rates of thyroid cancers in people exposed to radiation from the Chernobyl accident.  While the examiner indicated that Chernobyl radiation was an attributable risk factor for the Veteran's thyroid cancer, she did not discuss other factors, such as age at exposure or time between exposure and onset, and she did not provide a specific opinion as to the likelihood that the Veteran's thyroid cancer was caused by such exposure.  Rather, she indicated that the uncertainty for the estimates were wide and that the attributable fraction of patients with thyroid cancer that could be caused by the Chernobyl accident was only 0.12 percent of all ages.  (Emphasis added).  Thus, this opinion is not assigned significant probative value.  

The Board has also considered the numerous articles and scientific studies submitted by the Veteran.  While these indicate widespread radioactive fallout following the April 1986 nuclear disaster and suggest an increase in childhood and to a certain extent adult thyroid cancers in certain geographic areas, the reports are general in nature and do not take in to account the specific circumstances of the Veteran's case.  For example, that he was not present in Europe until several months following the Chernobyl accident, that he was only there for a few months, and that he was assigned to areas outside of the former Soviet Union.  Thus, with the exception of the referenced dose estimate information, the submitted articles and studies are not considered probative in the context of the Veteran's claim.  

Finally, the Board acknowledges the Veteran's contentions and sincere belief that he was exposed to significant radiation during service and that his thyroid cancer is related to such exposure.  As a layperson, however, the Veteran is not competent to provide a dose estimate or provide an etiology opinion on a complex medical issue.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

On review, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for thyroid cancer is denied.  

REMAND

In June 2010, the RO granted entitlement to service connection for type 2 diabetes and assigned a 20 percent evaluation effective October 30, 2008; and denied entitlement to service connection for hypertension and residuals of a stroke.  The RO also continued the 20 percent evaluation assigned for status post herniated nucleus pulposus with laminectomy and diskectomy with residual pain, evidence of degenerative joint disease and left leg radicular pain.  

A July 2010 Report of Contact indicates that the Veteran called regarding the June 2010 decision and stated that he would like his claim reopened and the examinations rescheduled.  In August 2010, the Veteran submitted correspondence referencing the June 2010 decision and he stated "I appeal the rating decision."  He indicated that he was never informed of his VA examination appointment.  The Veteran's examinations were rescheduled and in January 2011, the RO granted entitlement to service connection for hypertension; continued the 20 percent evaluation for type 2 diabetes; continued the 20 percent evaluation for the orthopedic manifestations of a low back disability; assigned a separate 10 percent evaluation for left lower extremity radiculopathy; and continued the denial of entitlement to service connection for residuals of a stroke.  

On review, the RO considered the Veteran's statements as a claim to reopen.  The August 2010 correspondence, however, clearly indicates an intent to appeal the decision.  Thus, a remand is necessary so that the RO can furnish a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes, however, that as the RO granted entitlement to service connection for hypertension and a separate evaluation for left lower extremity radiculopathy, these issues are considered resolved.  Should the Veteran wish to file a notice of disagreement with the assigned ratings or effective dates on these issues, he must do so within one year following notification of the January 2011 decision.  See 38 C.F.R. § 20.302 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case addressing the following issues: what evaluation is warranted for type 2 diabetes from October 30, 2008; entitlement to an evaluation greater than 20 percent for a low back disability, characterized as status post herniated nucleus pulposus with laminectomy and diskectomy; and entitlement to service connection for residuals of a stroke.  If and only if, the Appellant timely perfects an appeal, should these issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


